DETAILED ACTION
This action is responsive to the Response to Restriction Requirement filed 3/8/2021.
Claims 1-20 have been elected without traverse, and are pending. Claims 21-32 have been withdrawn as directed to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmer, et al., U.S. PGPUB No. 2016/0063873 (“Zimmer”).
Zimmer teaches a system and method for an interactive learning environment. With regard to Claim 1, Zimmer teaches a method performed by a processor of a computing device, comprising: 
transmitting a user interface element for display as part of a user interface for a video lab book, wherein the user interface element is for modifying a lab of the video lab book ([0212] describes an administrative interface unit which is used to author lab materials to be pushed to client applications for use in a lab session. Fig. 3 shows an authoring interface that includes an edit button, which a user clicks to edit a step of the lab procedure); 
receiving an indication that the user interface element has been activated and receiving at least one modification to the lab (Fig. 4 shows an editing interface where a user provides modifications to a step in the lab procedure);
updating the lab to include the modification (Fig. 4 includes a publish button, which a user selects to release the lab to content consumers); and 
transmitting information regarding the updated lab for display (Fig. 4 shows that the lab can be pushed immediately to the content consumers. [0213] describes that an instructor can push updates to students as they are accessing the content).
Claim 11 recites a medium storing instruction which are executed to carry out the method of Claim 1, and is similarly rejected.
With regard to Claim 2, Zimmer teaches that the modification is to add or delete a step from a lab procedure for the lab. Fig. 3 shows that a user can add and rearrange steps for a lab, and Fig. 4 shows that items can be added to a step.
Claim 12 recites a medium storing instruction which are executed to carry out the method of Claim 2, and is similarly rejected.
With regard to Claim 3, Zimmer teaches responsive to activation of the user interface element, transmitting an additional user interface element for adding the step or deleting the step from the lab procedure. Fig. 3 describes selecting the edit button to edit a step, where Fig. 4 shows the interface for editing a step that includes the interface for adding additional items to a particular step of the lab procedure.
Claim 13 recites a medium storing instruction which are executed to carry out the method of Claim 3, and is similarly rejected.
With regard to Claim 4, Zimmer teaches that the modification is to modify a step of a lab procedure. Fig. 4 shows that a user can modify items that make up part of a step in a lab procedure.
Claim 14 recites a medium storing instruction which are executed to carry out the method of Claim 4, and is similarly rejected.
With regard to Claim 5, Zimmer teaches responsive to activation of the user interface element transmitting an additional user interface element for modifying the step of the lab procedure. Fig. 3 describes selecting the edit button to edit a step, where Fig. 4 shows the interface for editing a step that includes the interface for modifying items that make up a particular step of the lab procedure.
Claim 15 recites a medium storing instruction which are executed to carry out the method of Claim 5, and is similarly rejected.
With regard to Claim 6, Zimmer teaches that the modification is one of modifying material used in the lab or modifying an amount of a material used in the lab. [0221] describes possible steps in procedures include steps to synthesize a chemical, thereby indicating that lab procedures created or modified include labs indicating materials that are created or used in the course of a particular lab.
Claim 16 recites a medium storing instruction which are executed to carry out the method of Claim 6, and is similarly rejected.
With regard to Claim 7, Zimmer teaches responsive to activation of the user interface element, transmitting another user interface element for modifying the material used in the lab or modifying the amount of the material used in the lab. Fig. 3 describes selecting the edit button to edit a step, where Fig. 4 shows the interface for editing a step that includes the interface for modifying items that make up a particular step of the lab procedure. In the case of the chemistry lab, this includes modifying steps to include materials used in the lab.
Claim 17 recites a medium storing instruction which are executed to carry out the method of Claim 7, and is similarly rejected.
With regard to Claim 8, Zimmer teaches that the modification is adding, deleting and/or modifying notes regarding the lab. Fig. 4 shows that a user can add additional help content for an item. [0235] describes that the just in time help includes notifications to teaching assistants, clues or other help notifications to students, etc.
Claim 18 recites a medium storing instruction which are executed to carry out the method of Claim 8, and is similarly rejected.
With regard to Claim 9, Zimmer teaches responsive to activation of the user interface element, transmitting another user interface element for adding, deleting and/or modifying the notes regarding the lab. Fig. 3 describes selecting the edit button to edit a step, where Fig. 4 shows the interface for editing a step that includes the interface for modifying items that make up a particular step of the lab procedure, including adding the just in time help for an item in a particular step.
Claim 19 recites a medium storing instruction which are executed to carry out the method of Claim 9, and is similarly rejected.
With regard to Claim 10, Zimmer teaches that the method is performed by a server and wherein the transmitting of the user interface element and the transmitting of the information is to a client. [0207] describes that the units that make up the system are provided as servers, where the students and educators each log on to the system in order to carry out the tasks of creating or consuming the lab content.
Claim 20 recites a medium storing instruction which are executed to carry out the method of Claim 10, and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
3/15/2021